DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-4, in the reply filed on 3/3/2021 is acknowledged.
Claims 5-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 2/24/2017. It is noted, however, that applicant has not filed a certified copy of the JP2017-033836 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, claim 1 recites the limitation "in the vicinity of the junction surface" in line 5, however, the location which is specified or required to satisfy the limitation "in the vicinity" is unclear. Dependent claims 2-4 are rejected due to their dependence on claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vives et al. ("Combinatorial Approach Based on Interdiffusion Experiments for the Design of Thermoelectrics: Application to the Mg2(Si,Sn) Alloys").
	Regarding claim 1, Vives discloses a magnesium-based thermoelectric conversion material (page 4334, left column, third paragraph) comprising: a first layer formed of Mg2Si (Fig. 2a); and a second layer formed of Mg2SixSn1-x (layer within interdiffusion zone depicted in Fig. 2a), within a junction surface with the first layer and in the vicinity of the junction surface, the second layer has a tin concentration transition region in which a tin concentration increases as a distance from the junction surface increases (shown in Fig. 2a).
	Regarding claim 2, Vives discloses all the claim limitations as set forth above. Vives further discloses a thickness of the tin concentration transition region in a lamination direction is within a range equal to or greater than 1 micron and equal to or smaller than 50 microns (any region within the interdiffusion zone depicted in Fig. 2a satisfies the limitation requiring a "tin concentration transition region" because the boundary required in the claims for the tin concentration transition region is "within a junction surface with the first layer and in the vicinity of the junction surface"; therefore any region within the interdiffusion zone depicted in Fig. 2a of Vives between the junction surface and in the vicinity of the junction surface satisfies the limitation, including those regions which are within the thickness range claimed).
	
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Vives et al. ("Combinatorial Approach Based on Interdiffusion Experiments for the Design of Thermoelectrics: Application to the Mg2(Si,Sn) Alloys") as applied to claim 1 above, in view of Showa KDE Co Ltd et al. (EP 2400572 - see equivalent US 2010/0051081).
	Regarding claim 3, Vives discloses all the claim limitations as set forth above. 	While Vives does disclose a magnesium-based thermoelectric conversion material (page 4334, left column, third paragraph), Vives does not explicitly disclose electrodes joined to one surface and the other surface, facing the one surface, of the magnesium-based thermoelectric conversion material.
	Showa discloses electrodes joined to one surface and the other surface, facing the one surface, of a magnesium-based thermoelectric conversion material ([0211]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include electrodes joined to one surface and the other surface, facing the one surface, as disclosed by Showa, on the magnesium-based thermoelectric conversion material of Vives, thereby forming a thermoelectric conversion element, because the use of electrodes on a thermoelectric conversion material amounts to the use of a known component in the art for its intended use to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when forming electrodes on the thermoelectric conversion material of Vives based on the teaching of Showa.
	Regarding claim 4, modified Vives discloses all the claim limitations as set forth above. Modified Vives further discloses a plurality of the magnesium-based thermoelectric conversion elements, wherein the magnesium-based thermoelectric conversion elements are arranged to be electrically connected to each other in series through the electrodes (Showa - [0211]; Figures 3 and 4). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMIR AYAD whose telephone number is (571) 270-1188.  The examiner can normally be reached on Monday - Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Barton can be reached on (571) 272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TAMIR AYAD/Primary Examiner, Art Unit 1726